Citation Nr: 1825237	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1964 to October 1967.  He is the recipient of a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 30 percent rating for PTSD.

In November 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a TDIU is part of an appeal for a higher rating when such claim is raised by the record.  Thereafter, however, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments are effective for claims and appeals filed on or after March 24, 2015.  
The Board notes that during his November 2017 hearing, the Veteran asserted that his PTSD symptoms prevent him from working.  See November 2017 Hearing Transcript at pp. 5-6.  This issue is referred to the AOJ for action in accordance with the revised regulations concerning the filing of claims.  38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9(b) (2017). 

The Board notes that the Veteran submitted a Rapid Appeals Modernization Program (RAMP) opt-in form in February 2018.  However, the claim had already been activated at the Board and therefore is not eligible for RAMP.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran underwent a VA contract (QTC) PTSD examination in December 2011.  At his November 2017 hearing, he testified that his PTSD had become more severe and that he believed his current rating did not adequately reflect the severity of his condition.  See Hearing Transcript at pp. 9-10.  The record reflects that the Veteran submitted a DBQ PTSD examination report dated in January 2016 in support of his claim.  The examiner indicated that a record review was not conducted.  See part 5A.  As the evidence suggests a material change in the disability, a remand is necessary to schedule the Veteran for an appropriate VA examination based on a review of the file in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records.  The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

2.  After available records have been obtained and associated with the Veteran's claims file, afford the Veteran an appropriate VA examination to assess the current nature and severity of his PTSD.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




